Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 15, 2021 has been entered.

Status of Application
Claims 1-20 remain pending.

Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, line 2, it appears as though “selective” should be –selectively--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0210868, cited previously) in view of Abujudom, II, et al. (US 4,976,327, cited previously) and Plattner (US 3,440,109). 
Kim et al. teach a battery pack (12’) arrangement including a plurality of battery modules and respective casings (battery modules 11’, casings 15’), a fluid loop configured to pass a fluid through a volume enclosed by the casing (see casing cross-section, figure 4) including an inlet in communication with 13’ and an outlet (in communication with 14’, and without which a flow would not be possible), respective 
As regards the battery module (11’) including plural cells, it is notoriously old and well known in battery technologies to provide a higher voltage battery as being made up of a plurality of lower voltage cells so as to not have an excessive individual cell voltage, and additionally to allow a battery unit of particular voltage capacity to be constructed (e.g., by allowing for a desired operating voltage, by choosing the appropriate number of cells to be connected in series). Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each of the unit batteries (11’) as taught by Kim et al. as comprising plural cells for the purpose of maintaining a lower individual cell voltage, and to allow the operating voltage of the batteries to be set closely proximate to the desired voltage needed to operate the vehicle.
As regards each battery (11’) as including the respective casing (15’), initially, the reference to Kim et al. does not specifically teach that the casing (15’) and battery module (11’) are integrated, however it is well understood to be within the skill level of the ordinary practitioner to integrate elements formerly provided separately, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each respective battery and associated fluid flow casing portion as integrated into a single element (e.g., by uniting the battery 
The reference to Kim et al. as modified above does not specifically teach the provision of and control of valves at an inlet and/or outlet which are openable and closeable in response to the operation of the heaters. Abujudom, II, et al. teach that in the control of air-flow circulation for heat transfer associated with a battery (22) is it quite old and quite well known to provide a valve (65 in general) at an inlet or outlet of a cooling loop (air path 62), which valve operable to perform the step of controlling the airflow around the battery in response to temperature (col. 3, line 57 through col. 4, line 14, the reference positively teaching that a temperature responsive switch and actuator may be used) by allowing flow through the loop, or not allowing flow through the loop. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the respective flow paths taught by the base reference to Kim et al. as modified above, each with the cooling loop valve structure taught by Abujudom, II, et al., for the purpose of providing increased or decreased cooling or heating flow when desired or required by the operation of the heaters, thus ensuring that the battery is brought to the desired temperature as quickly as possible. 
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the valves to close in response to operation of the heaters (e.g., by operating the valve mechanism by the same controller which operates the heaters and already detects the temperature readings, note that Abujudom, II, et al. teaches a potential alternate embodiment which may use a temperature responsive switch and actuator), for example in a condition where the ambient air is cold, so as to ensure that the respective batteries are brought up to a desired temperature at a faster rate. 
As regards the placing of the inlet and outlet on a common side of the casing, while it is clear that initially the modifying reference to Abujudom, II, et al. teaches the 
The reference to Kim et al. as modified does not specifically teach that the heaters for the respective batteries are powered solely by the respective associated battery. Plattner teaches that it is well known in the provision of heaters associated with the cells of a battery (heater elements 58, 58’; thermal control switch 66, 68) to provide power to the heaters when the temperature decreases below a threshold, wherein the power is provided from the battery itself (via connections to 12, 14, see figures 1, 2, 8). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the power to the heaters as taught by Kim et al. as modified by Abujudom, II, et al., solely from the respective battery modules in the manner taught by Plattner for the purpose of centralizing the current draw associated with battery temperature control to the battery module itself, resultantly increasing current transfer efficiency, minimizing the draw of heating current from other more remotely located vehicle systems.
As regards claim 10 and the battery module (11’) including plural cells, it is notoriously old and well known in battery technologies to provide a higher voltage battery as being made up of a plurality of lower voltage cells so as to not have an excessive individual cell voltage, and additionally to allow a battery unit of particular voltage capacity to be 
As regards each battery (11’) as including the respective casing (15’), initially, the base reference to Kim et al. does not specifically teach that the casing (15’) and battery module (11’) are integrated, however it is well understood to be within the skill level of the ordinary practitioner to integrate elements formerly provided separately, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each respective battery and associated fluid flow casing portion as integrated into a single element (e.g., by uniting the battery container and flow casing portions into a single containing element which holds both the battery and the flow-path portions, with the result that the battery is within the casing), for the purpose of integrating elements which are deployed together (each battery 11’ includes an associated casing 15’ in Kim et al.), thus facilitating the stocking of fewer separate parts, and also facilitating a faster assembly than would result from separately assembling the battery portions and casing portions. 
As more specifically regards claim 14, the base reference to Kim et al., while teaching a circulation fan element, does not teach that the fan is controllable by the control system, or that the operation of the system controls the fan. In that it is understood that the circulation of cooling air is not always needed (e.g., when the battery temperature is already at a desired value or within a desired range without the intervention of temperature increasing or decreasing), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the circulation fan as being controllable, and to control the circulation fan to be selectively .   

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Abujudom, II, et al., Kimoto et al., and Plattner (US 3,440,109). Kim et al. as modified by Abujudom, II, et al. teach an arrangement for a vehicle including a battery pack arrangement including a plurality of battery modules and respective casings, a cooling air fluid loop configured to pass a fluid through a volume enclosed by the casings and control arrangements as discussed above.
As regards the placing of the inlet and outlet on a common side of the casing, while it is clear that initially the modifying reference to Abujudom, II, et al. teaches the provision of the inlet and outlet of the disclosed flow path on different casing sides, the re-positioning of the outlets on a single side would be initially deemed to be a routine re-arrangement of the already-taught structure as discussed above. 
Further still, Kimoto et al. teach that where providing a flow path in a battery casing (flow path 9, 10; battery pack 5, casing 12, figure 9) wherein inlet and/or outlet elements include valve closure elements (26), it is well known to provide both the inlet (proximate 23) and outlet (proximate 24) on the same side of the casing. Resultantly it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to orient one or more of the inlet and outlet elements of the arrangement of Kim et al. as modified by Abujudom, II, et al., so as to be on a single side of the casing, as positively taught by Kimoto et al., for the purpose of one or more of providing both elements on a single side to allow them to be easily connected to and disconnected from the remaining flow support structures (e.g., conduits, fans, distribution elements) all from one access point, and/or to reduce the quantity of extra ducting required resultantly reducing the space occupied by such extra ducting taken along a largely devious path, particularly to the extent that access in a vehicle compartment may be constrained due to the presence of a large quantity of operative equipment therein.
As more specifically regards claim 10, the reference to Kim et al. as modified does not specifically teach that the heaters for the respective batteries are powered solely by the 
As regards claim 10 and the battery module (11’) including plural cells, it is notoriously old and well known in battery technologies to provide a higher voltage battery as being made up of a plurality of lower voltage cells so as to not have an excessive individual cell voltage, and additionally to allow a battery unit of particular voltage capacity to be constructed (e.g., by allowing for a desired operating voltage, by choosing the appropriate number of cells to be connected in series). Further, the modifying Plattner teaches that it is quite old and well known to provide a battery in a casing with a plurality of cells (col. 3, lines 3-4). Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each of the unit batteries (11’) as taught by Kim et al. as modified by Abujudom, II, et al., and Kimoto et al. as comprising plural cells as is (a) old and well-known, and (b) taught by the modifying reference to Plattner, for the purpose of maintaining a lower individual cell voltage, and to allow the operating voltage of the batteries to be set closely proximate to the desired voltage needed to operate the vehicle. 
As regards each battery (11’) as including the respective casing (15’), initially, the base reference to Kim et al. does not specifically teach that the casing (15’) and battery module (11’) are integrated, however it is well understood to be within the skill level of the ordinary practitioner to integrate elements formerly provided separately, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each respective battery and associated 
As more specifically regards claim 14, the base reference to Kim et al., while teaching a circulation fan element, does not teach that the fan is controllable by the control system, or that the operation of the system controls the fan. In that it is understood that the circulation of cooling air is not always needed (e.g., when the battery temperature is already at a desired value or within a desired range without the intervention of temperature increasing or decreasing), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the circulation fan as being controllable, and to control the circulation fan to be selectively operative, so as to ensure that it operates only when needed, thus reducing the current draw associated with running the fan when flow is unnecessary.   

Allowable Subject Matter
Claims 1-9, 16-18 and 20 are allowed.
Claim 19 is objected to for a minor informality which would require correction, but would otherwise be deemed allowable.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the amendments to claims 1 and 16, applicant’s comments are well noted, and the examiner agrees that the prior art of record does not reasonably meet the limitations which applicant has added into these claims.
Applicant asserts that “the alleged standard of ‘routine re-arrangement’ is not a recognized legal standard”. The examiner makes no assertion that rearrangement of parts conforms to a particular legal standard. Rather, the examiner provides a showing 
As regards the modifying reference to Abujudom, II, et al. and the provision of a valve which is responsive to a controller, initially, the reference teaches that a shape memory element may be used.  Applicant’s characterization of the reference appears to stop at this point, however the reference does not teach this as a sole solution, but rather also notes that “temperature responsive switches and actuators” may also be used to perform the valve opening and closing step[s]. The benefit of using a temperature responsive switch and an actuator is that a variable control over the temperature at which the valve opens and/or closes can be achieved, so as to allow the valve to be opened or closed at a different temperature, for example in the instance that the shape-memory material opens or closes the valve at a too-high or too-low temperature for the specific battery employed in the vehicle. To the extent that the reference to Kim et al. teach a controller which is capable of controlling connected elements, and which already receives temperature information from already-provided sensors, it would not be 
The examiner further comments that there is a level of skill, rather than a lack thereof, on the part of the ordinary practitioner. Further, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton" (KSR Int’l Co. v. Teleflex Inc., 550 U.S. at 421 (2007)), and thus could readily recognize that Kim et al.’s, controller, which already can operate at least one device in response to a detected temperature, would beneficially also control valves if combined, particularly since the valves are explicitly taught to be controlled in response to temperature, and can be explicitly operated by an actuator (as specifically mentioned in Abujudom, II, et al). Additionally, “[t]o determine whether there was an apparent reason to combine the known elements in the [claimed manner], it will often be necessary to look to . . . the background knowledge possessed by a person having ordinary skill in the art.” KSR at 398, 419. Moreover, the Examiner “need not seek out precise teachings directed to the specific subject matter of the challenged claim” as “the inferences and creative steps that a person of ordinary skill in the art would employ” can be taken into account. KSR at 419. 

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 

In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.

Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:

		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616